                  Case 20-50541-JTD         Doc 3-2      Filed 06/04/20        Page 1 of 1


                                    CERTIFICATE OF SERVICE

I, Sandi Shidner, certify that I am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made. I further
certify that the service of this summons and a copy of the complaint was made June 4, 2020 by:



  X    Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:
                                      Frederic W. Cook & Co., Inc.
                                      attn.: President, CEO or other Officer
                                      4685 Third Ave., 28th Floor
                                      New York, NY 10017


       Personal Service: By leaving the process with defendant or with an officer or agent of
       defendant at:


       Residence Service: By leaving the process with the following adult at:



       Certified Mail Service on an Insured Depository Institution: By sending the process by certified
       mail addressed to the following officer of the defendant at:


       Publication: The defendant was served as follows: [Describe briefly]




       State Law: The defendant was served pursuant to the laws of the State of
       ________________________,
       as follows: [Describe briefly]                                           (name of state)

Under penalty of perjury, I declare that the foregoing is true and correct.

Dated: June 4, 2020                    /s/ Sandi Shidner
                                                      Signature

                       Print Name:            Sandi Shidner, Paralegal
                       Business Address:      Cozen O’Connor
                                              1201 North Market Street, Suite 1001
                                              Wilmington, DE 19801
